In rendering the decree in this case, which we thought should have been rendered, we left the door open to appellants in the main appeal to bring to our attention indirectly the homicide statutes and laws of Florida, so that if they could show that under them the recovery by the administrator should go at once to the distributees, as under our statute, we might remand the cause to give them an opportunity on another trial to prove the Florida law in that respect.
Appellants, in response insist that our section 5696, Code, has application rather than the Florida statute. They cite the case of O'Connor v. Root, 130 Iowa 553, 107 N.W. 608. That case does not support their theory. One question there discussed was whether damages recoverable *Page 453 
in Michigan were subject to debts of the estate in an administration in Iowa by an administrator appointed in the latter state under a law of that state making such sum exempt from debts, though not so in Michigan. The Iowa court pointed out the fact that moneys collected under a foreign statute are payable to the persons there named unaffected by their residence, citing In re Estate of Coe, 130 Iowa 307,106 N.W. 743, 4 L.R.A., N.S., 814, 114 Am. St. Rep. 416, 8 Ann.Cas. 148. And that the foreign state creating such statutory right could designate the person or persons who may have its benefit enforceable in Iowa. But that rule did not serve to make a fund, whose benefits are not thus designated, to be subject to the payment of debts in another state to which it was carried by the administrator appointed in the latter state, when the law of that state exempted the money from the payment of debts, regardless of where it was received, and although it was not so exempted in the foreign state under whose law it was created. And held that because the law of the foreign state (Michigan) provided that the recovery by the administrator should be distributed to the persons who were his distributees, the obligation was not to the estate but to those persons standing in the relation of distributees. So it was held that the damages collected must be disposed of under the Michigan law to such persons. That is our understanding of the law as we undertook to apply it in this case in the former opinion. See Louisville  Nashville R. R. Co. v. Williams, 113 Ala. 402,21 So. 938.
Counsel for appellant cite and copy section 7048, Comp.Gen. Laws of Florida, here material. The cause of action for a wrongful homicide is under it, first, to the widow or husband; if none, then to the minor children; if none, then to other dependents; if none, then to an executor or administrator. A recovery by such executor or administrator is not directly nor indirectly for the benefit of another, and no provision is made for its exemption from the payment of debts.
The Supreme Court of Florida, construing that statute in Marianna  B. R. Co. v. May, 83 Fla. 524, 91 So. 553, 555, held that when an administrator has a right to recover, he "is limited to the present value of an estate which the proofs show the decedent may reasonably have been expected to earn and save had he lived."
But we understand the statute to mean that an administrator has no claim if decedent left a husband or minor children or dependents. That if she left a husband, as she did, the sole right of recovery was vested in him to recover "such damages as [he] * * * sustained by reason of the death." So that neither the minors nor the administrator had any rights in the matter. There was a settlement with the husband who was the administrator. Whatever may have been the rights of the husband personally to the fund so received as against the claims of creditors, if any, it seems clear that under that statute the minors were not beneficiaries.
The amount of damages to the widow or husband (Dina v. Seaboard A. L. Ry. Co., 90 Fla. 558, 106 So. 416) and to the minors (Triay v. Seals, 92 Fla. 310, 109 So. 427; Pidcock-Jones Co. v. Watson, 141 Fla. 376, 193 So. 305) is based on different elements from those on which the amount to an administrator is based. Marianna  B. R. Co. v. May, supra. Punitive damages are not recoverable by any of them. Florida East Coast Ry. Co. v. McRoberts, 111 Fla. 278, 149 So. 631, 94 A.L.R. 376.
So that we have a case where a settlement was made with an administrator for injuries causing death, when the administrator under the statute had no cause of action, but when the individual who was by chance also the administrator is the only one who had a cause of action. Such a settlement probably estopped him individually, and the effect was that the administrator held the fund so received either for him personally, or as assets of the estate subject to administration as such.
We have treated it as in the latter capacity in which the fund should be made available. But under the laws of Florida, as we understand them, the administrator did not receive it as agent or trustee for the next of kin, the husband and minors, certainly not as trustee for the minors, who had no special interest by statute, since the decedent left a husband living.
It merely becomes the duty of the courts of this State to recognize and enforce the laws of the state by which the ownership of property is created and controlled. If it comes into this State as an asset of the estate, not in trust for any beneficiary, this State will not create a trust and beneficiary for it. Its ownership *Page 454 
as it comes here must be enforced as it was under the laws of Florida where it was created.
We have made this cursory investigation of the laws of Florida as a basis for an exercise of our discretion to determine whether the cause should be remanded to enable the laws of Florida to be introduced in evidence. We invited such collateral discussion for that purpose.
It has not been made to appear to us that under that law the children of decedent are beneficiaries in such a claim where the decedent left a husband living. As we interpret that law, the aspect most favorable to appellants is to treat the amount of the recovery as assets of the estate of decedent for distribution as other such property.
We therefore are still of the opinion that it would serve no useful purpose to remand the cause.
Application for rehearing overruled.